COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

DALE DWAYNE FISHER,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00022-CR

Appeal from the

252nd District Court

of Jefferson County, Texas

(TC# 89839)

MEMORANDUM OPINION
	Appellant waived trial by jury and entered a plea of guilty before the court to the offense of
engaging in organized criminal activity.  Tex. Penal Code Ann. § 71.02 (Vernon 2003).  The trial
court deferred adjudication of guilt, placed Appellant on probation for five years, and ordered that
he pay restitution in the amount of $1,490.  Subsequently, the trial court revoked Appellant's
probation, found Appellant guilty of engaging in organized criminal activity, and sentenced him to
imprisonment for eight years.  Appellant then filed his notice of appeal.
	Appellant's court-appointed counsel, however, has filed a brief in which he has concluded
that the appeal is wholly frivolous and without merit.   The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Appellant pled true and a plea of true is sufficient to revoke probation. 
 See Watts v. State, 645 S.W.2d 461, 463 (Tex. Crim. App. 1983).  Further, appellant was sentenced
within the range of punishment for his offense.  Tex. Penal Code Ann. §§ 12.34(a), 12.35 (Vernon
2003), § 31.03(e)(4)(A) (Vernon Supp. 2010), §§ 71.02(a)(1), 71.02(b) (Vernon 2003).  Thus, we
find nothing in the record that might arguably support the appeal.
	The judgment is affirmed.

						GUADALUPE RIVERA, Justice
January 26, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)